NUMBER 13-08-597-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE JAMES BELL McCOY, SR.




On Petition for Writ of Mandamus




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, James Bell McCoy, Sr., filed a petition for writ of mandamus and a " Motion
for Leave of Court to File Fewer Copies" in the above cause on October 23, 2008.  The
Court GRANTS relator's motion for leave of Court and allows relator to proceed based on
the number of copies of the documents that have already filed herein.  
	The Court, having examined and fully considered the petition for writ of mandamus, 
is of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a). 

										PER CURIAM


Memorandum Opinion delivered and
filed this 29th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).